                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

KELLY MCGOWAN, et al.,                       §
                                             §
       Plaintiffs,                           §
                                             §
v.                                           §          Civil Action No. 3:18-CV-0141-N
                                             §
SOUTHERN METHODIST                           §
UNIVERSITY,                                  §
                                             §
       Defendant.                            §

                      MEMORANDUM OPINION AND ORDER

       This Order addresses Defendant Southern Methodist University’s Partial Motion to

Dismiss Plaintiffs’ First Amended Complaint [19]. For the reasons stated below, the Court

grants SMU’s motion in part and denies it in part.

                              I. ORIGINS OF THE DISPUTE

       Plaintiffs are eight former SMU student athletes who brought suit against Defendant

SMU based on hip injuries suffered while Plaintiffs were members of SMU’s women-only

rowing team. Plaintiffs allege that SMU discriminated against female athletes in the way it

allocated its funding and resources, in violation of Title IX (20 U.S.C. § 1681). Plaintiffs

further claim that SMU was negligent because it provided inferior resources to its female

rowers, including incompetent coaching, substandard medical treatment, and limited access

to qualified training personnel.    Plaintiffs allege that such inadequate treatment and

incompetent coaching caused Plaintiffs to suffer the same type of hip injury.




MEMORANDUM OPINION AND ORDER – PAGE 1
       Defendant SMU now moves to dismiss under Rule 12(b)(6), arguing that Plaintiffs

fail to state viable Title IX and negligence claims.

                                   II. LEGAL STANDARD

       When addressing a Rule 12(b)(6) motion to dismiss, the Court must determine

whether the plaintiff has asserted a legally sufficient claim for relief. Blackburn v. City of

Marshall, 42 F.3d 925, 931 (5th Cir. 1995). To survive dismissal, a complaint must include

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). To satisfy this standard, a plaintiff must plead factual

content “that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must

provide “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555. A complaint, however, need not

contain “detailed factual allegations.” Ashcroft, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 555). The plaintiff’s factual allegations “must be enough to raise a right to relief above

the speculative level on the assumption that all the allegations in the complaint are true (even

if doubtful in fact).” Twombly, 550 U.S. at 555.

       In ruling on a Rule 12(b)(6) motion, the court generally limits its review to the face

of the pleadings, accepting as true all well-pleaded facts and viewing them in the light most

favorable to the plaintiff. Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). A court

does not, however, accept as true “conclusory allegations, unwarranted factual inferences,

or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776, 780 (5th Cir. 2007).


MEMORANDUM OPINION AND ORDER – PAGE 2
                          III. PLAINTIFFS STATE VALID CLAIMS

       In its motion to dismiss, SMU argues that Plaintiffs are not entitled to monetary

damages or equitable relief under Title IX, and that Plaintiffs’ claims are barred by the statute

of limitations.

                  A. Plaintiffs State Sufficient Claims for Monetary Relief

       Plaintiffs state sufficient claims for monetary relief under Title IX. SMU alleges that

Plaintiffs are not entitled to monetary relief because Plaintiffs failed to notify “an appropriate

SMU official with authority to address Title IX concerns related to a monetary injury.” Mot.

to Dismiss at 5 [19]. SMU argues that when “Title IX damage actions do not involve an

institution’s official policy,” a plaintiff must show that an official had “actual knowledge of

discrimination . . . and fail[ed] to adequately respond.” Roe v. St. Louis Univ., 746 F.3d 874,

882 (8th Cir. 2014) (quoting Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 290

(1998)); see also Salazar v. S. San Antonio Indep. Sch. Dist., 690 Fed. App’x 853, 858 (5th

Cir. 2017) (“[L]iability under Title IX arises not from the discrimination or harassment itself

but from an official decision by the recipient not to remedy the violation.”) (internal

quotations and citations omitted). Plaintiffs disagree, arguing that pre-litigation notice is not

required here because their claims are based on SMU’s failure to provide equal treatment in

athletics and that the cases SMU cites involve sexual harassment and sexual abuse claims.

Pederson v. Louisiana State Univ., 213 F.3d 858, 882 (5th Cir. 2000) (“[T]he requirement

in the sexual harassment cases—that the academic institution have actual knowledge of the

sexual harassment—is not applicable for purposes of determining whether an academic


MEMORANDUM OPINION AND ORDER – PAGE 3
institution intentionally discriminated on the basis of sex by denying females equal athletic

opportunity.”). Plaintiffs allege that because their claims involve an official policy of

intentional discrimination in athletic programming, pre-litigation notice is inapplicable.

Gebser, 524 U.S. at 290 (distinguishing claims involving an “official policy” of

discrimination from those seeking to hold an institution liable for the discriminatory acts of

an individual). Plaintiffs then cite multiple portions of the Amended Complaint, showing

that they allege a policy of discrimination in athletic programming, including inequities in

equipment, coaching, and medical and training facilities and services. See Pls.’ Am. Compl.

at ¶¶ 31, 39-42, 49-50, 63-69 [15]. Accordingly, the Court rejects SMU’s notice argument

and concludes that Plaintiffs sufficiently state a claim for monetary relief.

             B. The Court Dismisses Plaintiffs Claims for Equitable Relief

       SMU next argues that Plaintiffs are not entitled to injunctive or declaratory relief

under Title IX because Plaintiffs are no longer eligible to participate on the SMU rowing

team. See Pederson, 213 F.3d at 874 (holding that in Title IX cases, a plaintiff is only

entitled to equitable relief if the plaintiff would benefit from the relief sought). Plaintiffs

argue, on the other hand, that the mere protractedness of litigation should not vitiate a

plaintiff’s capacity to vindicate the broad remedial purpose of Title IX. In support, Plaintiffs

cite to Beasley v. Alabama State Univ., 966 F. Supp. 1117 (M.D. Ala. 1997). In Beasley, the

court declined to dismiss the named plaintiff’s claim for injunctive relief even though her

athletic eligibility had expired. Id. at 1127. The court reasoned that because injunctive relief

would impact the welfare of other members of the putative class, injunctive relief would not


MEMORANDUM OPINION AND ORDER – PAGE 4
be futile. Id. Here, the Plaintiffs are not bringing claims on behalf of a class, making

Beasley distinguishable. And by their own admission, none of the Plaintiffs would benefit

from equitable relief, as they have all either graduated or are otherwise unable to participate

on the SMU rowing team. Pls.’ Resp. at 12 [22]; Am. Compl. at ¶¶ 105, 126, 152, 180, 198,

221, 241; Pederson, 213 F.3d at 874 (plaintiffs “have all graduated . . . render[ing] their

claims for injunctive relief moot”). The Court therefore dismisses Plaintiffs’ claims for

equitable relief.

            C. Plaintiffs Allege Sufficient Facts Regarding the Accrual Date

       Plaintiffs allege sufficient facts related to the accrual date and timeliness of their

claims. SMU argues that Plaintiffs’ negligence and Title IX claims are barred by the statute

of limitations and should therefore be dismissed. The statute of limitations is an affirmative

defense. And where a defendant utilizes a Rule 12(b)(6) motion to seek dismissal based on

an affirmative defense “dismissal should not be granted unless the defense is established by

the face of the complaint.” Lexxus Int'l, Inc. v. Loghry, 512 F. Supp. 2d 647, 669 (N.D. Tex.

2007) (Lindsay, J.) (quoting Hannover Life Reassurance Co. of Am. v. Baker, Lowe, Fox Ins.

Mktg., Inc., 2001 WL 1586874, at *7 n. 10 (N.D. Tex. Dec. 10, 2001) (Fitzwater, J.)).

       In this case, the statute of limitations for negligence and Title IX actions is two years.

King-White v. Humble Indep. Sch. Dist., 803 F.3d 754, 759-60 (5th Cir. 2015) (holding that

the same two-year statute of limitations that applies to negligence claims also applies to Title

IX claims). It is undisputed that Plaintiffs originally filed suit on January 19, 2018. SMU

therefore argues that all wrongful conduct occurring before January 19, 2016 is barred by the


MEMORANDUM OPINION AND ORDER – PAGE 5
statute of limitations. Mot. to Dismiss at 8. It is not clear from the face of the Amended

Complaint, however, whether Plaintiffs claims are time barred. Plaintiffs, for example, cite

to multiple portions of the Amended Complaint alleging acts of negligence and

discrimination that continued through their graduations in May 2016 and May 2017. See

Clouse Am. Compl. at ¶¶ 112-116,119-120, 124; Klein Am. Compl. at ¶¶ 152,159,

161-164,166, 169-193, 177 and 179; Severson Am. Compl. at ¶¶189-193,197; Jennings Am.

Compl. at ¶¶ 227, 232, 234, 238-239; Tate Am. Compl. at ¶¶ 204, 208-213, 216-218.

       Plaintiffs additionally allege that the discovery rule delayed accrual of Plaintiffs’

negligence claims and that the continuing tort and continuing violation doctrines likewise

apply to delay accrual of a number of Plaintiffs’ other claims. The continuing tort doctrine

states that a cause of action does not accrue until the defendant’s tortious act ceases. Exxon

Mobil Corp. v. Rincones, 520 S.W.3d 572, 592 (Tex. 2017). Similarly, the continuing

violation doctrine stands for the proposition that if the violation does not occur at a single

moment, but in a series of separate acts and if the same alleged violation was committed at

the time of each act, then the limitations period begins anew with each violation. Perez v.

Laredo Junior Coll., 706 F.2d 731, 733-34 (5th Cir. 1983). Plaintiffs argue that all of these

equitable tolling doctrines apply here.

       In support of their discovery rule argument, Plaintiffs first allege that their claims did

not accrue until September 2016, when Plaintiff Heyman first learned of the audit into the

SMU’s rowing program and SMU’s subsequent failure to implement the recommended

changes. Plaintiffs claim that they could not have reasonably discovered that SMU’s


MEMORANDUM OPINION AND ORDER – PAGE 6
wrongful conduct caused their injuries, especially given the misinformation SMU provided

to Plaintiffs. Plaintiffs next allege that the continuing tort and continuing violation doctrines

apply because SMU engaged in the same ongoing tortious and wrongful conduct that did not

cease until Summer 2017, when SMU hired new rowing staff. Finally, Plaintiffs allege that

SMU knowingly concealed its wrongdoing by providing misleading and false information

to Plaintiffs. Pls.’ Resp. at 22-23; see, e.g., Am. Compl. at ¶¶ 91, 98, 130, 135, 149, 202,

226, 232, 248, 253-55, 256. The Court concludes that Plaintiffs state sufficient facts

regarding accrual of their claims and application of equitable tolling doctrines. Accordingly,

the Court denies SMU’s motion because the affirmative defense of statute of limitations is

not established by the face of the Plaintiffs’ Amended Complaint.

                                         CONCLUSION

       The Court grants SMU’s motion to dismiss Plaintiffs’ claims for equitable relief under

Title IX. The Court otherwise denies SMU’s motion, but does so without prejudice to reurge

those arguments at summary judgment.



       Signed January 9, 2019.



                                                    _________________________________
                                                              David C. Godbey
                                                         United States District Judge




MEMORANDUM OPINION AND ORDER – PAGE 7
